DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 08/15/2019.  Claims 16–22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 18 refers to “the transparent plate” on line 5 of the claim.  The claim also contains “the outer transparent plate” and “the inner transparent plate;” thus, it is unclear to which transparent plate Applicant is referring.  Because the claim is indefinite, no determination of patentability under §§ 102 & 103 can be made at this time with regard to these claims.  Appropriate action is necessary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16–17 & 19–20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,474,177 to Griessen et al in view of US 9,482,209 to Huang.
With regard to claim 16, Griessen discloses a solar collector with reflecting surfaces (abstract) comprising: an outer transparent plate (4) and an inner transparent plate (11) (Fig. 1; Col. 9, lines 22–24, 38–39), the inner (11) and outer (4) transparent plates being parallel to each other and enclosing a first gap (Fig. 1; Col. 9, lines 22–31), the first gap being airtight and filled with air or a vacuum (Col. 9, lines 22–31), channels (10, 16) through which air or a working liquid flows (Col. 9, line 56 – Col. 10, line 1), and additional means (22, 23) for bringing or draining the working liquid (Col. 10, line 65 – Col. 11, line 2), wherein the channels (10, 16) are on the underside made of an absorber (5, 6) for conversion of solar radiation energy into the thermal energy and on the upper side are enclosed by the inner transparent plate (11) (Fig. 1; Col. 9, lines 20–24), the inner transparent plate (11) at its lower side has a toothed surface comprising a plurality of teeth (14) extending in the longitudinal direction of the channels (10, 16) (Fig. 1), the toothed surface (14) serving for direction of solar radiation when the working liquid is present in the channels or reflection of solar radiation when air is present in the channels (Col. 9, lines 58–64; Col. 10, lines 3–15; Figs. 2a & 2b).
Griessen fails to disclose a thermal insulation means arranged on lateral sides of the solar collector.  Huang teaches a thermal insulation means arranged on lateral sides (86) of the solar collector (Col. 5, lines 1–5).  It would have been obvious to one of ordinary skill in the art to combine the solar panel of Griessen with the insulation of Huang because such a combination would have had the added benefit of increased thermal efficiency.
With regard to claim 17, Griessen further discloses the outer transparent plate (4) has at its upper and lower side flat surfaces (Fig. 1), and the inner transparent plate (11) has at its upper side (8) a flat surface (Fig. 1).
With regard to claim 19, Griessen further discloses the outer transparent plate, the inner transparent plate and the channels are made of polymeric materials or transparent composites, or their mutual combination (Col. 5, lines 38–43).
With regard to claim 20, Griessen fails to disclose the outer transparent plate, the inner transparent plate, the channels, the absorber and the thermal insulation material are made as one compact part by simultaneous multiple extrusion.  However, extrusion processes for plastic are old and well-known in the art.  Furthermore, it would have been obvious at the time the invention was made to make the components by one simultaneous extrusion process, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Making the components as one single piece would have produced the added benefit of being cheaper by reducing assembly labor.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Griessen in view of Huang, as applied to claim 16 above, and further in view of US 9,780,724 to Kondo.
Griessen fails to disclose the lateral walls of the teeth of the toothed surface are convex shaped.  Kondo teaches lateral walls of the teeth of the toothed surface are convex shaped (Fig. 2B).  It would have been obvious to one of ordinary skill in the art to combine the solar panel of Griessen with the convex shaped teeth because such a combination would have had the added benefit of providing alternative refraction angles to improve thermal energy absorption.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
February 10, 2021